Citation Nr: 0604298	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 
12, 2001, for a 40 percent rating for diabetic neuropathy of 
the right upper extremity (RUE).

2.  Entitlement to an effective date earlier than February 
12, 2001, for a 30 percent rating for diabetic neuropathy of 
the right lower extremity (RLE).

3.  Entitlement to an effective date earlier than February 
12, 2001, for a 30 percent rating for diabetic neuropathy of 
the left upper extremity (LUE).

4.  Entitlement to an effective date earlier than February 
12, 2001, for a 30 percent rating for diabetic neuropathy of 
the left lower extremity (LLE).

5.  Entitlement to an effective date earlier than February 
12, 2001, for a 10 percent rating for irritable bowel 
syndrome (IBS).

6.  Entitlement to an effective date earlier than February 
12, 2001, for service connection for vasculopathy manifested 
by erectile dysfunction secondary to diabetes mellitus.

7.  Entitlement to an effective date earlier than February 
12, 2001, for special monthly compensation for loss of use of 
a creative organ.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1982 to January 
1989.

This appeal is from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The issue of an earlier effective date of a 40 percent rating 
for RLE diabetic neuropathy is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  February 12, 2001, and on no earlier, is the date of the 
claim based upon which VA awarded service connection for 
vasculopathy manifested by erectile dysfunction; special 
monthly compensation for loss of use of a creative organ, and 
increased ratings for diabetic neuropathy of the RUE, LUE, 
and LLE and for irritable bowel syndrome.

2.  The matter of entitlement to special monthly compensation 
for loss of creative organ was inferred from the claim for 
service-connection for erectile dysfunction.

3.  February 12, 2001, is the earliest date as of which an 
increase in disability due to diabetic neuropathy of the RUE, 
LUE, and LLE or due to irritable bowel syndrome can be 
factually ascertained.


CONCLUSIONS OF LAW

1.  February 12, 2001, is the correct effective date of 
service connection for vasculopathy manifested by erectile 
dysfunction; for special monthly compensation for loss of use 
of a creative organ.  38 U.S.C.A. §§ 1114(k), 5110(a), (b) 
(West 2002); 38 C.F.R. §§ 3.150(a), 3.400, (a), (b)(2)(i), 
(o)(1) (2005).

2.  February 12, 2001, is the correct effective date of 
increased ratings for diabetic neuropathy of the RUE, LUE, 
and LLE and for irritable bowel syndrome.  38 U.S.C.A. 
§ 5110(b) (West 2002); 38 C.F.R. §§ 3.157, 3.400(o)(2) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

The veteran filed the form initially required to obtain VA 
benefits.  No other form is specifically required to 
prosecute his claims.  38 U.S.C.A. § 5102 (West 2002).

In May 2001, VA provided the veteran a notice of information 
and evidence necessary to substantiate the claims 
subsequently adjudicated in a rating decision of December 
2001.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. §  
3.159(b) (2005).

The veteran's claim for earlier effective dates derives from 
ratings awarded in the December 2001 rating decision.  The 
instant appeal from the effective dates assigned in the 
December 2001 rating action addresses an element of the VA 
claims adjudication process that is "downstream," from the 
issues adjudicated in the December 2001 rating.  See Grantham 
v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Consequently 
further section 5103(a) notice was not required prior to 
further action on the effective date issues.  VAOPGCPREC 8-
2003.  Nonetheless, VA afforded the veteran VCAA notice in a 
letter of June 2003.  The letter provided the substance 
required of such notices, except it did not specifically 
request the veteran to submit evidence currently in his 
possession.  See 38 C.F.R. § 3.159(b) (2005).  Whereas the 
June 2003 notice was not required, this omission cannot be 
prejudicial.

VA has obtained the information and evidence of which the 
veteran has notified VA.  No current examination is required 
to adjudicate the issues on appeal.  VA has discharged its 
duties to assist the veteran under the VCAA.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
Additionally, VA has undertaken the development and review 
mandated by 38 U.S.C.A. § 7105(d) (West 2002).

II.  Earlier Effective Dates

A.  Effective Date of Service Connection for Vasculopathy and 
of SMC

1.  Service Connection

The general rule of effective dates of awards of disability 
compensation is that the award is effective from the date of 
the claim on which the award is based or from the date 
entitlement arose, whichever date is later, unless there is 
an exception to that rule.  See 38 U.S.C.A. § 5110(a) (West 
2002)

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.

38 C.F.R. § 3.400 (2005).

The veteran is service connected for vasculopathy based on a 
statement filed with VA on February 12, 2001, which 
articulated a desire for service connection for the purpose 
of disability compensation and a belief in his entitlement to 
that benefit.  See 38 C.F.R. § 3.1(p) (2005) (defining claim 
or application as they pertain to VA benefits). 

The veteran asserted in his December 2002 notice of 
disagreement, and again in September 2005 hearing testimony, 
that he feels the effective date of service connection should 
be based on when the symptoms began, or at least when he 
reported the symptoms to VA medical personnel.  He asserts 
that he complained to a VA physician of erectile dysfunction 
as early as January 1994, which should be the effective date 
of the claim.

Disability compensation-(i) Direct service connection 
(3.4(b)).  Day following separation from active service or 
date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(i) (2005).

The determinative issue in this appeal is the date of the 
claim based upon which VA granted entitlement to service 
connection for vasculopathy as secondary to service-connected 
diabetes mellitus.  See 38 C.F.R. § 3.310(a) (2005) 
(authorization for secondary service connection).

As required in determining the date of a claim,  see Lalonde 
v. West, 12 Vet. App. 377, 381 (1999), review of every 
communication of record between the veteran and VA the claims 
file reveals no document earlier than the statement of 
February 12, 2001, that can be construed as a claim for 
secondary service connection for vasculopathy or impotence or 
erectile dysfunction.

The earliest notation of impotence in the evidence of record 
is a May 1995 private medical report received in August 1997 
in support of a then-pending claim for increased rating for 
irritable bowel syndrome.  A June 1996 VA outpatient record 
noted the veteran was followed by urology for impotence and 
prostatitis.  Medical records of treatment, even VA 
treatment, do not constitute a claim for service connection 
for the purpose of entitlement to disability compensation.  A 
claim for VA benefits is a "formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2005).

Medical evidence of a condition, even medical evidence that 
the condition is related to a service-connected condition, is 
not a claim for benefits.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  In Lalonde, there was evidence of record 
prior to the veteran's claim for secondary service connection 
for an anxiety that it was related to a service-connected 
condition.  As the United States Court of Appeals for 
Veterans Claims (Court) stated,

The Court understands the appellant's 
feelings of entitlement to an earlier 
effective date based on those records.  
However, the effective date of an award 
of service connection is not based on the 
date of the earliest medical evidence 
demonstrating a causal connection, but on 
the date that the application upon which 
service connection was eventually awarded 
was filed with VA.  Furthermore, because 
the appellant had not been granted 
service connection for his anxiety 
disorder, the mere receipt of medical 
records cannot be construed as an 
informal claim.  See 38 C.F.R. § 3.157.

12 Vet. App. at 382 (other citations omitted).

Thus, as the Court made clear in Lalonde, the August 1997 
receipt of VA and private medical records evidencing erectile 
dysfunction did not constitute an informal claim for service 
connection.

The veteran testified that he did not realize that he had to 
file additional claims for conditions related to his service-
connected diabetes mellitus.  However, the law does not 
authorize payment to the veteran based on this lack of 
knowledge.  Money may be paid from the Federal Treasury only 
in the manner expressly authorized by statute.  See Office of 
Personnel Mgmt. v. Richmond, 496 U.S. 414, 424 (1990)

Whereas February 12, 2001, is the date of the claim for 
secondary service connection for vasculopathy manifested by 
erectile dysfunction, that is the effective date of service 
connection.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400, (b)(2)(i) (2005).

2.  Effective Date of SMC

The effective date of the award of special monthly 
compensation for loss of use of a creative organ cannot have 
an effective date prior to the date of service connection for 
vasculopathy.  Entitlement to SMC in this case is predicated 
on service-connected erectile dysfunction which was granted 
as being the result of the veteran's entitlement to service 
connection for vasculopathy.  See 38 U.S.C.A. § 1114(k)(West 
2002); 38 C.F.R. § 3.350(a) (2005).

Because entitlement to SMC derives from the disability it 
specially compensates, it is a "downstream element" of the 
claim for compensation for vasculopathy, Grantham v. Brown, 
114 F.3d 1156, 1158 (Fed. Cir. 1997), and there is no basis 
to award SMC for a time prior to the date of service 
connection of the disability upon which entitlement to SMC is 
based.  See Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (no 
entitlement to an increase in compensation, by way of an 
effective date, for time when claimant not otherwise entitled 
to compensation).

To the extent the award of SMC could be seen as an increase 
in the rating of the otherwise noncompensable vasculopathy, 
it is not amenable to proof of a date of increase in 
disability as with a claim based on a change since the last 
rating of the disability, see 38 C.F.R. § 3.160(f) (2005).  
It is thus not amenable to determination of the effective 
date under 38 C.F.R. § 3.400(o)(2).  Seen as an award of 
increased compensation in this case, the award is under 
38 C.F.R. § 3.400(o)(1), which prescribes the date of claim 
as the effective date.

The claim for an earlier effective date for SMC must be 
denied.

D.  Effective Dates of Increased Ratings

There is an exception to that rule for the effective date of 
an award of increased compensation for a service-connected 
disability.  "The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 2005).  Stated slightly 
differently in the implementing regulation, the effective 
date of an increased rating is, "Earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if claim is received within 1 year from such 
date otherwise, date of receipt of claim." 38 C.F.R. 
§ 3.400(o)(2) (2005).

There is no dispute that the veteran's statement of February 
12, 2001, was a claim for increased ratings for diabetic 
neuropathy of all extremities, and for IBS, and for service 
connection for erectile dysfunction; entitlement to special 
monthly compensation was an inferred issue.  The legally 
significant question is whether there was any earlier claim 
pending for all or any of those disabilities.

In this case, numerous medical records have entered the 
claims file over the years, including with the February 12, 
2001, statement the RO construed as the informal claim giving 
rise to the effective dates at issue.

"A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law . . ., if the report 
relates to a disability which may establish entitlement."  
38 C.F.R. § 3.157(a) (2005).  Once a formal claim for . . . 
compensation has been allowed . . . one of the following will 
be accepted as an informal claim for increased benefits 
. . .."  38 C.F.R. § 3.157(a) (2005).

The date of outpatient or hospital 
examination or date of admission to a VA 
. . . hospital will be accepted as the 
date of receipt of a claim.  . . .  The 
provisions of this paragraph apply only 
when such reports relate to examination 
or treatment of a disability for which 
service-connection has previously been 
established or when a claim specifying 
the benefit sough it received within one 
year from the date of such examination, 
treatment or hospital admission.  Report 
of examination or hospitalization by VA 

38 C.F.R. § 3.157(b) (2005).

The veteran's appeal for earlier effective dates for the 
increased ratings at issue raises three questions, the 
answers to which will determine the correct effective dates 
of his increased ratings: First, when was the increase in 
disability for which he was awarded an increased rating 
factually ascertainable from the evidence of record?  Second, 
when did he file the claim based on which the increase was 
awarded?  Third, did he file the claim within a year from 
(i.e., after) the claim on which the increased was based?

Once the date of increase in disability is ascertained as to 
each disorder for which he claimed entitlement to an 
increased rating, the date of the claim can be identified, 
including upon consideration of section 3.157.  A look at a 
calendar will reveal if the claim was filed within one year 
from the increase in disability.  If it was, then the date of 
the increase in disability is the effective date.  If it was 
not, then the date of the claim is the effective date of the 
increase.  38 C.F.R. § 3.400(o)(2) (2005).  Section 3.157 
also presents the possibility that the medical report that 
constitutes the claim is the earliest evidence from which it 
is factually ascertainable that an increase in disability had 
occurred.

1.  Diabetic Neuropathy, RUE, LUE, and LLE

The veteran asserted in his NOD that he has had peripheral 
neuropathy since at least 1993, and it had increased to the 
degree consistent with the current rating at least by 1995.  
He averred that he burned his foot against a heater in 1996 
because he did not feel it due to increased neuropathy, and 
the ratings for neuropathy should be effective from January 
1, 1996.

In context of the whole record, the veteran's assertion of 
burning his foot in 1996 is deemed to pertain to his right 
foot, which for reasons explained below is the subject of a 
remand in this case.  Whereas each extremity is now 
separately rated, and he seeks an earlier effective date as 
to each rating, his testimony about his right foot cannot be 
evidence of an increase in peripheral neuropathy in the other 
extremities.  Increased disability as to each must be 
established to determine the effective date of the award as 
to each.

VA rated the veteran's neuropathy in September 1994.  The 
veteran did not appeal that rating.  It is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.160(d) 
(2005).  That rating establishes the severity of the 
disability as a matter of law  Cf. Hazan, 10 Vet. App. at 519 
(in determining whether increase in disability had occurred, 
intervening Board of Veterans' Appeals decision established 
an increase as of that date had not occurred).  Considering 
the entire evidence of record, there is no evidence post-
dating the September 1994 rating decision that indicates an 
increase in disability had occurred prior to that date and 
that such an increase could be factually ascertained based on 
evidence that was not of record in September 1994.  See 
Hazan, 10 Vet. App. at 521 (even though Board committed 
harmless error in failure to consider whether veteran's 
testimony alone that predated a final Board decision could 
demonstrate increased disability, Board committed remandable 
error to fail to consider testimony predating final Board 
decision in light of evidence post-dating final Board 
decision).

A November 1994 medical record from Dr. Hofbauer received in 
August 1997 included a diagnosis of diabetes with neuropathy.  
It neither showed increase in disability due to neuropathy, 
nor is it a medical record constituting an informal claim for 
increased rating for neuropathies within the meaning of 
38 C.F.R. § 3.157.  Dr. Hofbauer made the diagnosis based on 
a VA electromyography (EMG) report.  The October 1993 VA 
outpatient report of the June 1993 EMG findings was of record 
and considered for the September 1994 rating action.  Dr. 
Hofbauer did not report objective neurologic findings or 
otherwise provide information that could inform a rating 
decision, or from which an increase in severity of neuropathy 
could be ascertained.  The evidence from which increase is 
ascertained must be evidence of an increase in severity at 
least to the next compensable level.  Hazan, 10 Vet. App. at 
519.

Dr. Hofbauer's report provided insufficient objective 
evidence to even reasonably infer a claim for increased 
rating.  A private medical report can be an informal claim if 
it is within the competence of the physician, and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2) (2005) (emphasis added).  Dr. Hofbauer's 
notation of the VA EMG results and his inclusion of 
"diabetes with neuropathy" among his November 1994 
diagnoses do not create a "reasonable probability of 
entitlement" to an increased rating.

If the veteran's submission of Dr. Hofbauer's November 1994 
report showed the veteran's intent to demonstrate increased 
in severity of his neuropathy, the intent could bolster the 
report to enable VA to construe a claim for increase rating 
for neuropathy, but the report was submitted in support of a 
claim for increased rating for irritable bowel syndrome that 
was then pending.  For lack of information about the status 
of the veteran's neuropathies and for lack of any expressed 
intent at that time to claim entitlement to increased rating 
for diabetic neuropathies, Dr. Hofbauer's November 1994 
examination report was not an informal claim for increased 
rating.

Review of the VA outpatient and the other private medical 
records from September 1994 until the veteran's statement of 
February 12, 2001, fail to reveal specific mention of any of 
the veteran's extremities other than the right lower. See 
REMAND, infra.  Thus, none of the medical records evidence of 
an increase in symptomatology of diabetic neuropathy in the 
right or left upper or in the left lower extremity.  There is 
no medical report of record that can be an informal claim 
prior to the veteran's February 12, 2001, statement.  
38 C.F.R. § 3.157 (2005).

Likewise, for lack of objective medical information about the 
severity of his  neuropathy in the RUE, LUE, or LLE between 
the last final rating of diabetic neuropathy  and the October 
2001 VA examination, there is no medical evidence that 
provides a basis to award an effective date prior to the date 
of the claim based on a claim filed within one year from the 
earliest date as of which it is factually ascertainable that 
an increase had occurred.  38 C.F.R. § 3.400(o)(2) (2005).  
Moreover, if the veteran's lay testimony alone is accepted as 
evidence of an increase in disability in 1996, then February 
12, 2001, is the correct effective date of the 30 percent 
ratings for diabetic neuropathy of both upper and the left 
lower extremity.

2.  Irritable Bowel Syndrome

The veteran asserted in his NOD and in hearing testimony that 
he had had IBS since he was in service.  He reported multiple 
colonoscopies and other procedures to determine the cause of 
the gastrointestinal (GI) complaints and whether they were 
IBS versus a complication of diabetes mellitus.  He contends 
that the effective date of the increased rating should be as 
of his separation from service.

The Board denied an increased rating for IBS in an appellate 
decision of May 14, 1999.  The veteran did not appeal that 
decision to the Court.  The veteran did not appeal that 
decision to the Court.  It is final.  38 U.S.C.A. §§ 7103(a), 
7104(b) (West 2002); 38 C.F.R. § 20.1100(a) (2005).  
Consideration of all of the evidence of record fails to 
reveal any evidence that post-dates the Board's decision from 
which it can be ascertained that an increase in IBS had 
occurred prior to the Board's decision.  See Hazan, 10 Vet. 
App. at 521.  Thus, the effective date of the 10 percent 
rating cannot predate the Board's May 1999 decision.

The VA and private medical records since the May 1999 Board 
decision are silent about IBS; they pertain almost entirely 
to the right foot, with some pertaining to primary management 
of diabetes mellitus.  None of them can be an informal claim 
for increased rating for IBS that predates the February 12, 
2001, statement.  38 C.F.R. § 3.157 (2005).

An increase in disability due to IBS cannot be ascertained 
from any of the medical records dating between the May 1999 
Board decision and the date of the claim, consequently, there 
is no basis on this record to award an effective date earlier 
than the date of the claim based on an increase in the 
disability within and not prior to one year before the date 
of the claim.  38 C.F.R. § 3.400(o)(2) (2005).

The correct effective date for a 10 percent rating for IBS is 
February 12, 2001.


ORDER

An effective date prior to February 12, 2001, of service 
connection for vasculopathy manifested by erectile 
dysfunction, or of entitlement to special monthly 
compensation for loss of use of a creative organ; or for a 30 
percent rating for diabetic neuropathy of the right upper 
extremity, of the left upper extremity, or of the left lower 
extremity; or for a 10 percent rating for irritable bowel 
syndrome is denied.


REMAND

As was discussed in the veteran's hearing, the veteran has 
received considerable private medical treatment in 2000 and 
2001 at Bayonet Point Medical Center in Hudson, Florida, for 
diabetic ulcers of the right foot, including osteomyelitis of 
the right foot.  The veteran testified that he provided VA 
information to obtain the records of that treatment, and he 
did not know if VA had done so.  VA has not obtained these 
treatment records, although the treatment, including 
inpatient treatment, is mentioned in January 2001 VA 
outpatient records.

The veteran asserts in his NOD and in his hearing testimony 
that the foot ulcers are symptomatic of worsening diabetic 
neuropathy.  Ordinarily, the veteran's lay medical opinion 
would not be cognizable as evidence of a relationship between 
the right foot ulcers and the RLE diabetic neuropathy, 
because such an opinion requires medical expertise to be 
valid evidence, and the veteran is not shown to be qualified 
in medical matters.  Espiritu v. Derwinski, 2 Vet App. 492 
(1992).

Two VA physicians, however, have indicated that there is a 
relationship between the ulcers and the neuropathy.  The 
October 2001 VA diabetes examiner commented, "Due to 
severity of neuropathy, he has had a previous bout of 
nonhealing ulcer on the right lower extremity, with 
subsequent development of osteomyelitis of the fourth right 
metatarsal requiring debridement."  An October 2002 VA 
outpatient record also noted "peripheral neuropathy with 
ulcerations of right foot."

In the context of this case, a medical record that pre-
existed the current effective date of the RLE neuropathy 
rating could constitute an informal claim from which the 
effective date derives, and the date of that record could 
constitute the date of the claim.  38 C.F.R. § 3.157(b) 
(2005).  In light of the notice of these records in VA 
treatment notes and of the veteran's testimony, obtaining the 
record from Bayonet Point Medical Center is within VA's duty 
to develop the record on appeal upon receipt of the NOD .  
VAOPGCPREC 7-3008.

The association, or even the potential association, between 
the veteran's RLE diabetic ulcers and his RLE diabetic 
neuropathy begs the medical question whether the fact of the 
ulcers, or the course of the ulcers, is evidence of increase 
in severity of the neuropathy.  It would work an injustice to 
overlook medical evidence of the fact and date of an increase 
in severity of neuropathy because the adjudicators did not 
recognize the significance of the evidence.  Medical reports 
showing increase in severity of neuropathy could be either 
the claim for increase under section 3.157, or show the date 
it was ascertainable that an increase had occurred.  See 
38 C.F.R. § 3.400(o)(2) (2005).  VA has a duty to obtain a 
medical opinion when one necessary to decide a claim.  The 
evidence of record indicates VA needs a medical opinion on 
whether evidence that predates February 12, 2001, shows an 
increase in diabetic neuropathy of the right lower extremity.

Accordingly, the case is REMANDED for the following action:

1.  Obtain inpatient and outpatient 
medical records of treatment of diabetic 
ulcers or osteomyelitis of the veteran's 
right foot prior to February 12, 2001, 
from Bayonet Point Medical Center, 
Hudson, Florida, and associate any 
information obtained with the claims 
file.

2.  Request a VA physician to  review the 
claims file, and provide an opinion on 
the following:

*	Is it less than, equal to, or 
greater than 50 percent probable 
that the veteran's diabetic ulcers 
of the right foot constituted 
increased severity of right lower 
extremity diabetic neuropathy?

*	If the diabetic ulcers represent 
increased severity of RLE diabetic 
neuropathy, what is the earliest 
date of increase in the severity 
ascertainable from the medical 
evidence in the claims file.

3.  Readjudicate the issue of entitlement 
to an earlier effective date for a 40 
percent rating for RLE diabetic 
neuropathy, considering both 38 C.F.R. 
§ 3.157 as to the date of the claim for 
increase, and 38 C.F.R. § 3.400(o)(2) as 
to the date an increase had occurred.  If 
the claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


